IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DARRELL ANTHONY WARD,                  NOT FINAL UNTIL TIME EXPIRES TO
JR,                                    FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D14-2638
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 10, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Bruce A. Miller, Public Defender, and Nicholas M. Thomas, Assistant Public
Defender, Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the June 28, 2012, judgment and sentence in Escambia County Circuit
Court case number 2011 CF 005809 A. Upon issuance of mandate in this cause, a

copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for

appointed counsel, the trial court shall appoint counsel to represent petitioner on

appeal.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.




                                           2